            Case 1:19-cr-10345-DPW Document 62 Filed 08/19/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
                v.                           )      Criminal No. 19-cr-10345-DPW
                                             )
DANA A. PULLMAN, and                         )
ANNE M. LYNCH,                               )
                                             )
                      Defendants             )

             JOINT MEMORANDUM FOR INTERIM STATUS CONFERENCE

       The parties submit this joint memorandum addressing the issues set out in Local Rule

116.5(b).

       1.       Status of Automatic Discovery and Any Pending Discovery Request

       On October 21, 2019, the government produced automatic discovery as required under the

Local Rules.     The discovery delivered to defense counsel consisted of detailed automatic

disclosures, proffer letters and reports, and the government made available to defense counsel the

remaining discovery documents for review at the United States Attorney’s Office. On December

17, 2019, after entry of an appropriate protective order, the government produced additional

discovery on a 1 TB external hard drive with a Bates Range of USAO-MA-000000001 to USAO-

MA-00392564. On January 29, 2020, the government produced additional discovery, USAO-MA-

00392565 to USAO-MA-00395729. On or about August 11, 2020, the government responded to

defendants’ July 28, 2020 discovery letter, and produced responsive materials in their native

format.1 Defense counsel are in the process of reviewing and organizing the discovery materials

most recently provided.



       1
         Defendants requested the production of certain already-produced materials in native
format (as opposed to the loadable format in which the government previously produced the
            Case 1:19-cr-10345-DPW Document 62 Filed 08/19/20 Page 2 of 4




2.     The Timing of Any Additional Discovery to be Produced

       The government will make such further and pre-trial disclosures as are required by law.

3.     The Timing of Any Additional Discovery Requests

       It is the government’s position that the materials provided on August 11, 2020 are almost

entirely duplicative of its prior productions, and therefore a further date for discovery requests is

not necessary.

       It is the defendants’ position that the discovery materials produced on August 11, 2020

needs to be organized and reviewed via utilization of a particular software platform now that the

discovery has been produced in its native format. Specifically, defense counsel needs to review

and organize the 40,000 files recently produced in its native format, which may encompass more

than 382,000 unique files, to confirm whether its request for discovery in its native format has

been fulfilled. Moreover, defense counsel’s ability to review and organize remotely the discovery

previously produced during the COVID-19 pandemic has been technologically challenging.              In

addition, due to pandemic related concerns, the defense has been unable to conduct normal

investigation activities that more often than not lead to discovery related inquiries.   Thus, defense

counsel reserve the right to make additional discovery requests as their work progresses but in any

event by no later than November 1, 2020.

       4.        Protective Orders

       A Stipulated Discovery Protective Order was endorsed by the Court on December 13, 2019.

See Dkt. # 51.




materials), and the government produced all responsive materials in its possession, custody or
control.
                                                   2
            Case 1:19-cr-10345-DPW Document 62 Filed 08/19/20 Page 3 of 4




       5.       The Timing of Pretrial Motions

       The parties agree that any dispositive, non-evidentiary, pretrial motions shall be filed on or

before November 1, 2020.

       6.       The Timing of Expert Witness Disclosures

       The defendants request expert discovery pursuant to Fed. R. Crim. P. 16(a)(1)(G) and the

parties request that the Court order that such discovery be produced no later than 60 days prior to

trial in this matter, with reciprocal discovery to be produced no later than 30 days before trial.

       7.       Excludable delay

       The parties jointly ask the Court to exclude the time from August 25, 2020 until the date

of the next status conference, under 18 U.S.C. § 3161(h)(7)(A), because the parties need the time,

and continue to need the time, to produce and review discovery in this case. The ends of justice

served by this exclusion outweigh the interests of the public and the defendants in a speedy trial.

       8.       Next Status Conference

       Given the foregoing information, the government requests that a final status conference be

scheduled in December 2020. The defendants request that an interim status conference be

scheduled in December 2020.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney

                                       By:     /s/Kristina E. Barclay
                                               Kristina E. Barclay
                                               Neil J. Gallagher, Jr.
                                               Assistant U.S. Attorneys

Dated: August 19, 2020




                                                  3
         Case 1:19-cr-10345-DPW Document 62 Filed 08/19/20 Page 4 of 4




DANA A. PULLMAN
By his counsel,

/s/Oscar Cruz, Jr.
Oscar Cruz, Jr., Esq.

ANNE M. LYNCH
By her counsel,

/s/Scott Lopez
Scott Lopez, Esq.
                                                             .


                                 CERTIFICATE OF SERVICE


        I, Kristina E. Barclay, Assistant United States Attorney, do hereby certify that this
document was filed on the above date through the ECF system, which sends copies electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and that paper
copies will be sent to those indicated as non-registered participants on this date.

                                                     /s/ Kristina E. Barclay
                                                     KRISTINA E. BARCLAY
                                                     Assistant U.S. Attorney




                                                 4
